Citation Nr: 9935662	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-26 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a digestive disorder, 
to include ulcerative colitis, claimed on direct and 
secondary bases.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Portland, Oregon.  
Service connection for dysentery was originally denied by 
final rating action in February 1984 on the basis that the 
service medical records were negative for dysentery.  Service 
connection was denied for ulcerative colitis by final rating 
action in October 1991 on the basis that this disease was not 
shown during or for years following active service.  The same 
decision found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
dysentery.  In September 1994, the veteran again attempted to 
reopen the claim.  

A personal hearing was accorded the veteran on his appeal 
before a hearing officer at the RO in September 1995, and a 
transcript thereof is included in the record.  

The Board remanded the case in November 1996 for further 
development of the evidence regarding the veteran's digestive 
disorders, to include a VA gastroenterology examination to 
ascertain the etiology of any gastrointestinal disorders, if 
the RO deemed this to be appropriate.  The examiner was 
specifically requested to provide an opinion as to whether 
any gastrointestinal disorder was etiologically related to 
any service connected disorder, to include post-traumatic 
stress disorder (PTSD).  The examiner was also to be asked if 
any amebic infection during active service could later result 
in ulcerative colitis.  

By a decision in February 1998, the Board found that the 
claim for service connection for a digestive disorder, to 
include ulcerative colitis and dysentery (residuals of), was 
reopened on the basis of new and material evidence received 
and a change in the law governing service connection whereby, 
as held in Allen v. Brown, 7 Vet. App. 439 (1995), a 
disability aggravated by service connected disability may be 
service connected to the extent of such aggravation.  The 
case was then remanded for de novo adjudication by the RO, 
after obtaining any additional medical evidence and a medical 
opinion.  The additional development has been accomplished in 
compliance with the Board's remand and the case has been 
returned for further appellate action.  


FINDINGS OF FACT

1.  There is no competent evidence that any current chronic 
gastrointestinal disorder, including ulcerative colitis, had 
its onset in service or is related to any episode of 
dysentery during service.  

2.  All the evidence necessary for an equitable disposition 
of the veteran's claim of secondary service connection has 
been obtained by VA.  

3.  A preponderance of the competent and most probative 
probative evidence shows that service-connected PTSD did not 
cause a chronic gastrointestinal disorder/ulcerative colitis; 
that PTSD did not cause an increase in the level of the 
veteran's underlying gastrointestinal disorder; and that a 
recent increase in gastrointestinal symptoms is likely due to 
lack of adequate treatment or medical management and not due 
to PTSD.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a gastrointestinal 
disorder, including ulcerative colitis, based on incurrence 
or aggravation during service, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  A chronic gastrointestinal disorder, including ulcerative 
colitis, is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. § 5107(a),(b) 
(West 1991); 38 C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show no complaint, finding or 
diagnosis of any gastrointestinal abnormality.  When the 
veteran was examined in April 1968 for separation from 
service, his abdomen and viscera were normal and he denied 
having or having had frequent indigestion, and stomach, liver 
or intestinal trouble.  The veteran indicated that he had had 
no illnesses or injuries other than those already noted.  
When the veteran filed his initial claim for VA disability 
benefits in 1983, he reported having been treated in Vietnam 
from February to April 1966 for dysentery, but the only 
disability specifically noted as being claimed was a head 
injury.  

Private clinical records show that the veteran was seen in 
July 1975 for complaints of bloody stools.  Sigmoidoscopy was 
scheduled to rule out ulcerative colitis, which his sister 
and father had; it was taken to 15 centimeters and revealed 
minimal proctitis with bleeding.  In October 1975, he was 
described as asymptomatic as to colitis.  In June 1977, he 
again reported bloody, liquid stools.  Barium enema revealed 
no change over a two-year period of time.  In May 1985, 
Charles L. Colip, M.D., reported that the veteran had a 
gastroenterological consultation for left lower quadrant pain 
superimposed on a pattern of intermittent blood in his bowel 
movements that dated back many years.  His was noted to have 
a very impressive family history for inflammatory bowel 
disease.  He was said to possibly have primary colonic 
disease in the form of segmental colitis or atypical 
ulcerative colitis.  Private outpatient records dated from 
1986 to 1990 show no relevant complaints or findings. 

During VA hospitalization in October and November 1990, the 
veteran's family history of ulcerative colitis and colon 
surgery was detailed.  The veteran reported having blood in 
his stools.  

On a VA examination in June 1991, it was reported that the 
veteran had a history of amebic dysentery in 1966, during 
active service.  He was said to have been extremely 
dehydrated by this, but then did well.  He stated that 
sometime later he developed trouble with his bowels with 
cramping and occasionally bloody stools.  The examiner noted 
that the veteran's gastrointestinal status was difficult to 
evaluate, particularly with reference to his having had 
amebic dysentery.  Sigmoidoscopy-confirmed atypical 
ulcerative colitis in 1985 was noted.  He continued with 
gastrointestinal complaints that included spotty bleeding, 
liquid in bowel movements and immediate distress when a bowel 
movement was imminent.  He was referred for a thorough 
gastrointestinal examination.  

VA outpatient treatment records dated in June 1991show a 
history of a diagnosis of atypical ulcerative colitis in 
1985.  In July 1991, history was recorded of periodic bouts 
of diarrhea (6-12 loose bowel movements a day with urgency) 
associated with the passage of bright red blood.  These bouts 
reportedly lasted two weeks about 6 times a year.  The 
veteran reportedly had had a rigid sigmoidoscopy 12 years 
previously by a private physician who told him that he had 
ulcerative colitis.  The impressions included probable 
ulcerative colitis and depression.  In August 1991, a limited 
colonoscopy showed ulcerative colitis with involvement of the 
rectum only.  Proctosigmoidoscopy revealed minimal bleeding, 
ulcerations/erosions at the anal verge, patchy erythema and 
edema of the mucous membranes, friability, absent vascular 
pattern to 1 centimeter, then normal, and granularity.  In 
September 1991, it was reported that the veteran had had a 
flexible sigmoidoscopy in August 1991 with results consistent 
with ulcerative colitis with involvement of the rectum only 
(ulcerative proctitis).  The impressions included ulcerative 
proctitis and depression.  

On a VA psychiatric evaluation in October 1991, the veteran 
was shown to have PTSD with constant stress and depression.  
The diagnoses were major depression, PTSD.  His general 
medical conditions (Axis III) included ulcerative colitis.  
Service connection for PTSD was granted by an October 1991 
rating decision.  

On a VA psychiatric examination in December 1994, it was 
found that the veteran was quite emotional at times and 
reported an increase in all his symptoms when he was under 
stress such as from job demands, unemployment and financial 
difficulties that created thoughts of harming himself and 
others.  

The veteran testified at a hearing in September 1995 that he 
had had amebic dysentery during active service with 
dehydration and he went back to duty, after treatment, in a 
thin and weak condition.  He stated that he then had suffered 
from diarrhea.  He had gone to civilian doctors after service 
and received the diagnosis of ulcerative colitis.  He 
considered that his dysentery, diarrhea and colitis were 
manifestations of the same disability.  He stated that he had 
written an in-service letter where "virus" referred to 
dysentery.  Transcript.  A copy of the letter was received at 
the time of the hearing.  

On a VA examination in March 1997, history was recorded that, 
since amebic dysentery during active service in 1966-1967, 
the veteran had suffered from periodic cramping, blood and 
mucous in his stool.  In 1967 or 1968, he reportedly had been 
told that frequent loose stools were due to his rich diet 
after Vietnam.  He reportedly had been told in the early 
1970's that he had ulcerative colitis, and had a severe 
episode of cramping, blood and mucous in the stool about once 
a year.  He reported that chocolates, fatty foods, and 
alcohol could make his colitis worse.  When he was having 
exacerbations, he watched his diet and was able to limit the 
episodes to approximately one week.  He reportedly became 
nauseated 4-5 times a year for a day or two.  He was noted to 
weigh 306 pounds.  Slight, generalized abdominal tenderness 
was elicited, without guarding or rebound.  Rectal 
examination showed his stool to be trace guaiac positive.  
Ulcerative colitis was assessed.  The examiner did not 
believe that amebic dysentery had any relation to ulcerative 
colitis, but stated that the symptoms of both were very 
similar in terms of abdominal cramping, blood and mucous in 
the stool.  The examiner believed that the veteran's 
exacerbations of ulcerative colitis and possibly some of its 
origin was based on his mental state; therefore, in periods 
of depression and stress, the examiner would expect that 
exacerbations of ulcerative colitis were likely and during 
those times the veteran would experience some cramping and 
some mucous and blood in the stool possibly.  

In a June 1997 addendum to the VA examination report, the 
examiner stated that no records had been provided at the time 
of the March 1997 examination but that the file was now 
available.  The examiner noted that medical records dated 
from 1966 through 1968 did not mention a gastrointestinal 
problem and that during that period the veteran had denied 
gastrointestinal problems.  The examiner noted that the first 
indication of such a problem was in July 1975, and the next 
indication was in 1991 when the veteran was found to have 
ulcerative colitis involving the rectum only, "in other 
words ulcerative proctitis."  The examiner noted that there 
was no record of amebic dysentery during the veteran's active 
service, although the symptoms would be quite similar to 
those of inflammatory bowel disease.  The examiner concluded 
by stating,"Inflammatory bowel disease is intermittent, and 
exacerbations do show a relation to stress."  

On a VA examination in April 1998, the veteran reported that 
he continued to suffer from ulcerative colitis and had had 
painful daily bowel movements for the previous three months, 
reporting that it was just his nerves.  Chronic and severe 
PTSD with secondary symptoms of depression was diagnosed.  

A VA gastroenterology opinion dated in October 1998 is to the 
effect that, if the veteran suffered from PTSD and 
depression, it was "as likely as not that it could 
exacerbate the symptoms of ulcerative colitis."  The 
physician could not state the extent to which PTSD could 
worsen ulcerative colitis, noting that there was no medical 
literature that would allow him to determine that.  The 
physician also noted that stress had been reported to cause 
both temporary flare-ups of colitis and a worsening of the 
underlying condition.  The same physician, who was the chief 
of the gastroenterology department at a VA medical center, 
prepared an addendum in February 1999.  He then stated that a 
gastroenterology examination would not assist with the answer 
to the question of whether PTSD caused an increase in 
disability from ulcerative colitis, noting that even if the 
veteran suffered from PTSD, it could not be determined if 
PTSD could worsen ulcerative colitis because there was no 
medical literature on the subject and that an examination 
would not change that.  

The veteran underwent a VA colonoscopy in March 1999, which 
showed that there was moderate ulcerative colitis of the 
descending colon to the rectum with edematous, friable, 
granular and ulcerated tissue.  It was presumed that 
ulcerative colitis involved the rectum to 40 centimeters, 
since the area proximal thereto was endoscopically normal.  

Two VA physicians presented a joint opinion in March 1999 
that notes the veteran's history of ulcerative colitis, which 
he stated began during active service with bouts of severe 
bloody diarrhea and then was manifested by recurrent bouts of 
colitis.  He reportedly began having severe symptoms again in 
1996 with current manifestations of 3-6 bloody diarrheal 
bowel movements per day with associated mucous discharge, 
urgency, abdominal pain and tenesmus.  He stated that stress, 
dairy products and greasy foods exacerbated his symptoms.  
The work-up in March 1999 included microscopic histologic 
evidence of colitis throughout the colon.  The physicians 
also reported the following:  

"In regards to the question of the 
relationship of the patient's PTSD and 
ulcerative colitis, there is no data per 
the patient's records or scientific 
literature which supports the patient's 
claim that his PTSD has caused his 
colitis.  It is a well-accepted concept 
that stress, in general, can exacerbate 
symptoms of colitis but it does not cause 
flares or worsen the extent of disease.  
In this regard, the patient's PTSD may be 
contributing to his colitis-related 
symptoms but I suspect his increased 
symptoms are related to his lack of 
adequate maintenance therapy.  Since I am 
not a psychiatrist, I am not able to 
comment whether his PTSD is worse or 
better over the last 3 years 
corresponding to the increase in his 
ulcerative colitis symptoms.  I will re-
emphasize that the worsening of symptoms 
correspond (sic) to lack of medical 
treatment.  Finally, it is unlikely that 
his PTSD has led to increased disability 
from his ulcerative colitis since there 
is no change in extent or severity of 
colitis related to stress from PTSD."  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  In the case of aggravation, such secondary disorder 
is compensable only to the degree of disability over and 
above the degree of disability which would exist without such 
aggravation.  By "disability" is meant "impairment in earning 
capacity" resulting from diseases or injuries incurred in 
active service and their residual conditions.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The benefit of the doubt doctrine applies only after an 
eligible claimant has submitted a well-grounded claim.  38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102; Holmes v. Brown, 10 
Vet. App. 38 (1997).  



Analysis

The threshold question regarding the veteran's claim is 
whether it is well-grounded. A well-grounded claim is one 
which is plausible.  If he has not submitted a well-grounded 
claim, the claim must fail and there is no further duty to 
assist in the development of the claim. 38 U.S.C.A. § 5107, 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As to direct service connection for a gastrointestinal 
disorder, to include ulcerative colitis, the Board finds that 
the claim is not well grounded within the within the meaning 
of 38 U.S.C.A. § 5107.  The veteran is not shown by competent 
evidence to have suffered from amebic dysentery during 
service and to have any residual disability; nor is there 
competent evidence that ulcerative colitis is etiologically 
related to amebic dysentery.  Thus, even affording the 
veteran the benefit of 38 U.S.C.A. § 1154(b) (West 1991) to 
the extent that he may be claiming combat-related incurrence 
of amebic dysentery, there still must be competent (medical) 
evidence of residual/related disability linked to any 
dysentery in service.  There is no such evidence in this 
case.  At the time of his service separation examination, the 
veteran denied a history of gastrointestial problems and his 
gastrointestinal system was noted to be normal.  It was not 
until several years after service that he complained of 
gastrointestinal symptoms.  There is no medical evidence 
showing that any dysentery the veteran may have had in 
service resulted in any residual disability and/or is related 
to any current chronic gastrointestinal disorder including 
colitis.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) and Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, as 
to a claim of service connection based on service incurrence 
or aggravation, such is not well grounded.  

In regard to the claim that a current gastrointestinal 
disorder, including ulcerative colitis, is secondary to the 
veteran's service connected PTSD, the Board finds that such 
is well grounded within the meaning of 38 U.S.C.A. § 5107(1).  
The Board is also satisfied that all relevant and available 
facts have been properly developed.  The veteran has been 
examined by the VA in connection with his claim and has not 
identified any available, relevant evidence that has not been 
requested or obtained.  Thus, no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The initial competent evidence of ulcerative colitis was long 
after service.  As to whether it is secondary to service-
connected PTSD, the preponderance of the competent and 
probative evidence indicates that it is not.  

There are medical opinions of record on this matter.  In a 
March 1997 VA examination report, the examiner noted that 
"possibly" some of the origin of colitis and exacerbations 
of the disease were based on the veteran's mental state, 
making exacerbations likely in periods of depression or 
stress.  However, the veteran's records were not available to 
the examiner.  In June 1997, after reviewing the veteran's 
records, the examiner prepared an addendum noting the 
veteran's history as shown by the records, and concluding 
only that inflammatory bowel disease is intermittent and that 
exacerbations show a relation to stress.  The addendum does 
not reflect any opinion specifically addressing the veteran's 
case.  This evidence clearly does not provide a basis of 
service connection based on causation of colitis by PTSD, 
since the initial opinion only raises a possibility of a 
causal relationship, which is outweighed by subsequent 
medical evidence.  While it tends to support a connection 
between stress and exacerbations of colitis, it does not 
indicate that the underlying disease is made worse by PTSD 
and the addendum, which followed a review of the veteran's 
records, does not even address his case in regard to any 
relationship between his PTSD and exacerbations of colitis.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

The opinion obtained in October 1998 from a VA physician is 
to the effect that, if the veteran suffers from PTSD (which 
he does), it is as likely as not that the PTSD "could 
exacerbate" the "symptoms of ulcerative colitis."  
However, the physician could not answer the question of the 
extent that PTSD could worsen colitis because of a lack of 
literature on the subject.  The physician went on to state 
that stress had "been reported" to cause both temporary 
flare-ups of colitis and a worsening of the underlying 
condition.  Thus, while this opinion is considered sufficient 
to well ground the claim, it does not address the specific 
facts of this case, i.e., the veteran's colitis and PTSD.  In 
an addendum to his report, the physician stated that, even if 
the veteran does suffer from PTSD, it could not be determined 
if such could worsen his colitis because there is no medical 
literature on the subject.  Thus, when both the original 
opinion and the addendum are considered, they do not provide 
a basis for secondary service connection due to causation or 
aggravation of colitis by PTSD.  The representative argued 
that that opinion was not adequate and the RO obtained 
another.  

The March 1999 opinion, by two physicians, followed an 
evaluation of the veteran.  The veteran's history was 
summarized and report clearly indicates that the veteran was 
interviewed and his record reviewed.  The physicians stated 
that there was no data in the veteran's records or in 
scientific literature to support any claim that PTSD had 
caused ulcerative colitis.  They further noted that it was 
well accepted that stress in general could "exacerbate 
symptoms" but that stress did not cause flares or worsen the 
extent of the disease.  Although the examiners noted that 
PTSD might be contributing to the veteran's colitis-related 
symptoms, it was opined that the suspected cause of the 
increase in symptoms over the last few years was the lack of 
adequate maintenance therapy.  It was concluded that it was 
unlikely that PTSD had led to increased disability from 
colitis, with reiteration of the opinion that worsening 
symptoms corresponded to lack of treatment.  

The joint opinion is found to be particularly probative.  
First of all, it recounts the veteran's history and is based 
on the facts of this case.  Additionally, it unequivocally 
states that neither the veteran's records nor the scientific 
literature supports a claim that PTSD caused colitis.  While 
noting the "accepted concept" that stress could exacerbate 
colitis symptoms, the opinion further states that stress does 
not cause flares or worsen the extent of the disease.  The 
exacerbation of "symptoms, without a worsening of the 
underlying condition, does not generally constitute 
"aggravation" of a disorder.  See Hunt.  Additionally, the 
physicians opined that in the veteran's case any increase in 
his colitis symptoms was likely related to a lack of 
treatment, finding it "unlikely" that PTSD had led to an 
increase in disability due to colitis.  This opinion, which 
is specific to the veteran's case and provides a reason for 
increased symptoms, goes against the claim.  

Thus, while there is some evidence tending to favor the claim 
of secondary service connection, it is overcome by a 
preponderance of the most probative evidence, which is 
against the claim.  Such being the case, there is no doubt to 
resolve in the veteran's favor.  


ORDER

The claim of service connection for a gastrointestinal 
disorder, including ulcerative colitis, both on direct and 
secondary bases is denied.   



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals






